DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7 and 10-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 9,612,626 to Onda.  Referring to claim 1, Onda discloses an electronic device (Fig. 5) comprising: a display screen (1T);

a first sensor (31) on the display screen to transmit a first signal upon being contacted; a controller (32 or CPU 34) to receive the first signal (i.e., “touch detection signal”) land transmit a second signal (not numbered) in response to receiving the first signal; a motor (24) to receive the second signal to trigger an actuation motion (Figs. 4A-4C);  a hinge (20) connected to the display screen and comprising a first locking mechanism (26); and a second locking mechanism (25) aligned with the first locking mechanism, wherein the second locking mechanism (25) is triggered by the actuation motion of the motor (24), and wherein the triggering of the second locking mechanism is to activate the first locking mechanism to control movement of the hinge and the display screen.  See col. 6, line 60 through col. 7, line 9.
	Referring to claim 4, Onda discloses the device as claimed, wherein the actuation motion of the motor (24) is to trigger the second locking mechanism (25) to move linearly towards the first locking mechanism (26) to lock the hinge.  See Figs. 4C-4C and the corresponding specification.
	Referring to claim 5, Onda discloses the device as claimed, wherein the actuation motion of the motor is to trigger the second locking mechanism to 


move linearly away from the first locking mechanism to unlock the hinge (i.e., to unlock the hinge, see Fig. 4B).
	Referring to claim 6, Onda discloses an electronic device (Fig. 5) comprising: a display screen (1T); a sensor (31) on the display screen to detect a contact force upon the sensor (i.e., “touch detection signal”); a controller (32/34) communicatively linked to the sensor (31) to transmit a signal upon determining that the sensor detects the contact force; a motor (24) communicatively linked to the controller (32/34) to move upon receiving the signal; a hinge (20) connected to the display screen; a first locking mechanism (26) to control a movement of the hinge; and a second locking mechanism (25) to engage the first locking mechanism upon being triggered by a motion of the motor (24), wherein the engagement of the second locking mechanism with the first locking mechanism is to trigger the first locking mechanism to lock the hinge.  See Figs. 4A-4C and col. 6, line 41 through col. 7, line 9.
	Referring to claim 7, Onda discloses the device as claimed, wherein the first locking mechanism (26) is to control the movement of the hinge (20) by retaining the hinge in place upon the second locking mechanism (25) being connected to the first locking mechanism.  See Figs. 4A-4C.

Referring to claim 10, Onda discloses a control system (Fig. 5) comprising: a sensor module (31) to detect a position of an electronic device, and to transmit a signal upon being contacted; a controller (32/34) to receive the signal and initiate motion control of the electronic device; a transmission module (33) to receive motion control instructions from the controller and become actuated; a hinge (20) connected to the electronic device to allow the electronic device to articulate between different angles; and a dual component locking module (25/26) operatively connected to the transmission module and the hinge, wherein the dual component locking module is to lock or unlock the hinge to control articulation of the electronic device.  See Figs. 4A-4C and col. 6, line 41 through col. 7, line 9.
	Referring to claim 11, Onda discloses the device as claimed, wherein the electronic device comprises a laptop display screen (1T) containing the sensor module (31) and articulated by the hinge (20).  See Fig. 5 and the corresponding specification.
	Referring to claim 12, Onda discloses the device as claimed, wherein the hinge (20) is to control vibration of the electronic device.  See col. 7, lines 14-18.


Referring to claim 13, Onda discloses the device as claimed, wherein the dual component locking module comprises a first locking mechanism (26) linearly aligned with a second locking mechanism (25).  See Figs. 4A-4C.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Onda.  Referring to claim 2, the embodiment shown in 4A-4C Onda disclose the devise a substantially claimed, but does not expressly teach a second sensor on the display screen to detect a position of the display screen.  However, the embodiment shown in Fig. 8 does disclose a second sensor (35) on the display screen (1T) to detect a position of the display screen. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of 


Onda show in Figs. 4A-4C to include a second sensor on the display screen, as shown in the embodiment of Fig. 8, to detect a position of the display screen, and transmit a third signal to the controller to control the actuation motion of the motor, since this would allow for better vibration control in a variety of position for the display.
	Referring to claim 9, Onda disclose the devise a substantially claimed, but does not expressly teach the contact force is to occur for approximately one second to trigger the controller to determine that the sensor has detected the contact force.  
Official Notice is taken that that it is well known in the art of hinged computer devices to select the amount of contact time based on the specific needs of the user and the operation system.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Onda in allow for approximately one second to trigger the controller to determine that the sensor has detected the contact force, since could meet the specific design parameters of the system.



Allowable Subject Matter
Claims 3, 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 3 and 15, the specific limitations relating to a gearbox connected to the motor, wherein the gearbox comprises gears to rotate a shaft causing the second locking mechanism to translate with respect to the motor, in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.
Likewise, regarding claims 8 and 14, the specific limitations relating to the first locking mechanism is to control the movement of the hinge by permitting the hinge to rotate upon the second locking mechanism disconnecting from the first locking mechanism (emphasis added), , in combination with the remaining elements, are not taught or adequately suggested in the prior art of record.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent

submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
January 11, 2022